    Case 2:20-cv-02814-ILRL-MBN Document 22 Filed 06/03/21 Page 1 of 5



                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

MACK FINANCIAL SERVICES, ET AL                                CIVIL ACTION

VERSUS                                                        NO. 20-2814
                                                              c/w 21-669

GEORGE L. ACKEL III, ET AL                                    SECTION "B"(5)

                              ORDER AND REASONS

     Before the Court is plaintiffs’ Motion for Default Judgment

(Rec. Doc. 21). For the following reasons,

     IT IS ORDERED that the motion is DENIED.

FACTS OF THE CASE AND PROCEDURAL HISTORY

     This suit arises from a breach of guaranty claim wherein the

defendant Fleetstar, LLC (“Fleetstar”) allegedly failed to remit

payments owed to plaintiffs Mack Financial Services, a division of

VFS US LLC (“Mack Financial”) and Volvo Financial Services, a

division    of   VFS     US     LLC     (“Volvo     Financial”)(collectively

“plaintiffs”). Mack Financial Services, et al v. Fleetstar LLC,

(CA 21-669), ECF No. 1 at 8.

     On April 1, 2021, plaintiffs filed a complaint in this Court

against    Fleetstar    to    enforce   their     security   interest   in   the

collateral set forth in the complaint (i.e., vehicles and equipment

that plaintiffs financed on behalf of defendant) and return of

such collateral. Rec. Doc. 21-1 at 1. Service of process was

perfected upon Fleetstar LLC through its registered agent on April

6, 2021. Id.

                                        1
    Case 2:20-cv-02814-ILRL-MBN Document 22 Filed 06/03/21 Page 2 of 5



     Since perfection of service, Fleetstar failed to serve or

file an answer, responsive pleading, or motion and otherwise failed

to appear and defend in this action within 21 days of service as

required by the Federal Rules of Civil Procedure. Id. at 2. As

such, on April 29, 2021, the Clerk of Court docketed an Entry of

Default as to Fleetstar. Id.

     On May 5, 2021, plaintiffs moved for default judgment against

Fleetstar, generally arguing that Fleetstar’s failure to appear

warrants a default judgment. Rec. Doc. 21-1 at 4. Accordingly,

plaintiffs urge the Court to formally recognize their secured

interests in the contracts executed between the parties and enforce

their right to take possession of the collateral. Id. at 13.

Fleetstar did not file any response to the motion.

     On that same date, this Court consolidated this action to a

related action brought by the same plaintiffs against Fleetstar’s

guarantors George L. Ackel III (“Ackel”) and Ackel Construction

Company, LLC (“Ackel Construction”). Rec. Doc. 18.

LAW AND ANALYSIS

     Federal Rule of Civil Procedure 55 governs the entry of

defaults and default judgments. See Fed. R. Civ. P. 55. When a

plaintiff believes that a defendant is in default, it must first

seek an entry of default under Rule 55(a). See N.Y. Life Ins. Co.

v. Brown, 84 F.3d 137, 141 (5th Cir. 1996). If the Clerk of Court

enters a default, the plaintiff may then seek entry of default

                                    2
    Case 2:20-cv-02814-ILRL-MBN Document 22 Filed 06/03/21 Page 3 of 5



judgment   under   Rule   55(b).    See   id.   The   district    court   has

discretion as to whether entry of default judgment is proper. Lewis

v. Lynn, 236 F.3d 766, 767 (5th Cir. 2001). Thus, “a party is not

entitled to default judgment as a matter of right, even where the

defendant is technically in default. Default judgments are a

drastic remedy, not favored by the Federal Rules and resorted to

by courts only in extreme situations.” Id.

     Considering the recent consolidation of plaintiffs’ claims

against Ackel, Ackel Construction, and Fleetstar, it is important

to mention the applicability of Federal Rule of Civil Procedure

54(b). The rule titled “Judgment Upon Multiple Claims or Involving

Multiple Parties” provides, “the court may direct entry of a final

judgment as to one or more, but fewer than all, claims or parties

only if the court expressly determines that there is no just reason

for delay.” Fed. R. Civ. P. 54(b). Despite the power conferred

upon courts through this rule, the Fifth Circuit cautioned that

such orders “should not be entered routinely or as a courtesy or

accommodation to counsel” Kirtland v. J. Ray McDermott & Co., 568

F.2d 1166, 1171 (5th Cir. 1978). Rather, default judgments “should

be used only in the infrequent harsh case as an instrument for the

improved   administration   of     justice   and   the   more   satisfactory

disposition of litigation in light of the public policy indicated

by statute and rule.” Id.



                                     3
      Case 2:20-cv-02814-ILRL-MBN Document 22 Filed 06/03/21 Page 4 of 5



      Moreover, “if the possibility exists that entry of default

judgment against one defendant risks unavoidable inconsistency

with a later judgment concerning the other defendants in the

action, judgment should not be entered against that defendant until

that matter has been adjudicated with regard to all defendants.”

General Electrical Capital Corp. v. Arnoult, No. CIV.A.99-2411,

2002 WL 32856, at *2 (E.D.La. Jan. 9, 2002)(citing 10A Charles

Alan Wright, et al., Federal Practice & Procedure § 2690 (4th ed.

2021)).

      In Arnoult, this Court denied plaintiff’s motion for default

judgment      against   two   of   the       three    defendants    because   the

plaintiff’s     factual     allegations      against    all    three   defendants

rendered them “similarly situated”. Arnoult, 2002 WL 32856, at *2.

The court reasoned, “it is not proper to enter a default judgment

against one defendant when there are multiple defendants that are

‘similarly      situated’     because     of    the     risk   of   inconsistent

judgments.” Id.

      Here, plaintiffs request a default judgment against Fleetstar

alone for failure to answer the complaint or otherwise defend the

action. Rec. Doc. 21-1 at 1. However, prior to consolidation, Ackel

and   Ackel    Construction     filed    an    answer    and   counterclaim    to

plaintiffs’ complaint in the master action. Rec. Doc. 7. Like

Arnoult, Fleetstar, Ackel, and Ackel Construction are similarly

situated defendants because plaintiffs’ allegations against the

                                         4
    Case 2:20-cv-02814-ILRL-MBN Document 22 Filed 06/03/21 Page 5 of 5



defendants in both complaints are identical. See Rec. Doc. 1; Mack

Financial Services et al v. Fleetstar, (CA 21-669), ECF No. 1. As

such, final judgment against Fleetstar alone presents a risk of

inconsistent judgments against its co-defendants Ackel and Ackel

Construction. Therefore, default judgment in this matter is not

proper.

     New Orleans, Louisiana this 3rd day of June, 2021



                                  ___________________________________
                                  SENIOR UNITED STATES DISTRICT JUDGE




                                    5
